UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6924



ADAM GRIMES, III,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-183)


Submitted:   September 4, 2002         Decided:   September 18, 2002


Before WIDENER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adam Grimes, III, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adam Grimes, III, seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Grimes has not

made a substantial showing of the denial of a constitutional right.

See Grimes v. Commonwealth of Virginia, No. CA-02-183 (E.D. Va. May

22, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2